 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDLazzaraProducts,Inc.LazzaraProductsofNorthern Jersey,Inc. Lazzara Products of CentralJersey,Inc.andLocal 50, American Bakery andConfectioneryWorkers Union,AFL-CIO. Case22-RC-4292August 22, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAPursuant to a stipulation for certification uponconsent election approved by the Regional DirectorforRegion 22 on March 11, 1969, an election bysecretballotwasconductedamong certainemployees of the Employer as set forth in saidstipulation.At the conclusion of the election, theparties'were furnished a tally of ballots whichshowed that of approximately 216 eligible voters,192castballots,ofwhich95were for theIntervenor, 84 for the Petitioner, and 2 for nounion;in addition, there were 10 challenged ballotsand 1 void ballot. The challenged ballots weresufficient in number to affect the results of theelection.Thereafter, thePetitionerfiledtimelyobjection to conduct alleged to have affected theresults of the election.Pursuant to the National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director conducted an investigation of thetimelyobjectionsandanadditionalobjectiondiscovered in the course of his investigation.'Thereafter, onMay 13, 1969, he issued and dulyserved on the parties his Report on the foregoingobjections and on the challenged ballots, in which herecommended that the foregoing objections beoverruled. In his Report, he also recommendedsustaining five of the challenges.' As the remainingchallengescouldnotaffecttheresultsof theelection, theRegional Director recommended thatthe Intervenor be certified. On June 9, 1969, thePetitioner filed timely exceptions to the RegionalDirector's Report on Objections.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, including thePetitioner's exceptions to the Regional Director'sReport, the Board finds:'One of theparties was the Intervenor,United Electrical,Radio, andMachine Workers ofAmerica (U.E.). Local 404.'TheRegionalDirector'sReport does not refer to, and it appears,therefore,that he did not investigate,a supplemental objection referred toin the Petitioner's exceptionsto such Report,infra.'Thesechallenges involveMinervaArroyo, JudyRivera, Jose Valesques,Rosario Piccione,and Delia Petracca.1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following employees constitute anappropriateunitfor the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.All inside employees of the Employer at Madisonand Gettys Avenue and Ciani St., Paterson, NewJersey and Main St., town of Franklin, County ofSomerset, N.J., excluding executives, supervisors,non-working foremen, clericalworkers,storeemployees,maintenancemen, auto mechanics,truck drivers and part time employees.5.We agree with the Regional Director that thePetitioner'soriginalobjection,alleging that theIntervenor'srepresentativeswerepermittedtoelectioneer at the New Brunswick location in thedays immediately preceding the election, while thePetitioner's agents were denied the opportunity toengage in similar electioneering, is without merit,"but solely for the reasons that (1) his investigationappearstohaverevealednoevidenceofelectioneeringby the Intervenor, nor does thePetitioner now present any such evidence to theBoard, other than general allegations, and (2) thePetitioner concedes that at no time did it requestauthorityfromtheEmployertohaveitsrepresentatives enter on the Employer's premises.Under the foregoing circumstances,we findinsufficientsupport for a finding of disparatetreatment that would warrant setting aside theelection.The Petitioner contends in its exceptions that theRegionalDirector failed fully to investigate theforegoing objection, and to consider "contentions"made by the Petitioner. However, it has not offeredany evidence in support of such contentions.Accordingly,we find that the Petitioner has notestablished that a further investigation or hearing isrequired on this objection.6.PetitionerallegesthatitalsofiledaSupplemental Objection, which was rejected by theRegional Director as untimely filed. According tothe Petitioner's exceptions this objection alleged thattheEmployer failed to comply properly with therequirementofExcelsiorUnderwear Inc.'that'In the absenceof exception to theRegionalDirector's findings of nomerit in the additional objectiondiscovered in the course of hisinvestigation,we adoptit,proforma.'156 NLRB 1236; seeN.L.R.B. v.Wyman-GordonCompany,394 U.S.759.178 NLRB No. 31 LAZZARA PRODUCTS, INC.205unions on the ballot be furnished with names andaddresses of eligible voters prior to the election, "inthatmany of the addresses were false,obsolete,and/or incorrect,which petitioner learned in manyinstancesonly afterthe election,by thereturn ofmail from the postoffice."However,the Petitionerhas not supported its exceptions with any evidence,or even any allegation,as to the actual number ofincorrectaddresses.Nor hasitsufficientlyestablishedthat theSupplemental Objection couldnot have been timely filed.We agree with theRegional Director's rejection of this objection.7. In theabsence of exception thereto,we adopt,pro forma,the Regional Director's disposition of thechallenged ballots.We conclude that thePetitioner's exceptions raisenomaterial or substantial issuesof fact or lawwhichwouldwarrant reversal of the RegionalDirector'sconclusionsand recommendations, orrequire a hearing.Accordingly,as the Intervenor has received amajority of the valid votes cast,we shall certify it asthecollective-bargainingrepresentativeoftheemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEItisherebycertifiedthatUnitedElectrical,Radio,andMachineWorkers of America (U.E.)Local 404,has been designated and selected by amajorityof the employees of the Employer in theappropriateunitas their representative for thepurposesof collectivebargaining,and that pursuanttoSection9(c)of the Act,thesaidlabororganization is the exclusive representative of allsuch employees for the purposes of collectivebargaining with respect to ratesof pay,wages, hoursof employment, and other terms and conditions ofemployment.